Citation Nr: 1525250	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Columbia, South Carolina RO.  In January 2015, a videoconference hearing was held by the undersigned.  A transcript of the hearing is associated with the record. 

In August 2014, additional Social Security Administration records were associated with the Veteran's electronic record without AOJ consideration or a waiver of such.  However, a waiver is not necessary, as the records are either cumulative or not pertinent to the instant matter, and the Board is reopening the claim regardless.  

The issue of service connection for a right shoulder disability on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1979 rating decision denied the Veteran service connection for a right shoulder disability, based essentially on a finding that a right shoulder injury in service is was not shown (and that such disability was unrelated to service).

2.  Evidence received since the January 1979 rating decision includes lay statements attesting that the veteran sustained a right shoulder injury in service and VA treatment records showing a current right shoulder disability; relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is finally disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).
The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The pertinent evidence of record at the time of the January 1979 rating decision included the Veteran's service treatment records (STRs) and an October 1978 VA examination showing a diagnosis of right shoulder bursitis. 

Evidence received since the January 1979 rating decision includes a June 2010 "buddy" statement and statements by the Veteran indicating that he injured his shoulder playing baseball in service and has had shoulder pain since, VA treatment records showing ongoing treatment for shoulder problems, and a June 2011 VA examination report.

The newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and that it is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has a right shoulder disability that may be related to a right shoulder injury in service.  In light of the low threshold standard for reopening endorsed by the Court in Shade, this evidence raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received pertaining to a right shoulder disability is both new and material, and warrants reopening of that claim.  


ORDER

The appeal to reopen a claim of service connection for a right shoulder disability is reopened.


REMAND

The Veteran's STRs show that in June 1974, he was seen for complaint of right shoulder pain.  It was noted that the pain was reproduced with resistance to internal rotators and that there was weakness.  The diagnosis was muscle strain; internal rotator and adductor strengthening exercises were recommended. 

A June 2013 VA MRI shows that the Veteran has degenerative joint disease (DJD) at the right acromioclavicular joint and to a lesser degree the glenohumeral joint.  At the January 2015 Board hearing, the Veteran testified that he has had shoulder problems since an  injury in service.

On June 2011 VA examination, rotator cuff and bicep tendonitis were diagnosed.  The examiner opined that because the Veteran reported experiencing pain for one month in service prior to seeking treatment and had no significant follow up, it is likely that muscle strain was the correct diagnosis at the time.  The examiner opined that it is less likely than not that the Veteran's shoulder disability is related to service (as it was now 35 years later).  However, the examiner did not acknowledge the lay statements that the Veteran has ongoing shoulder pain or opine whether the recently diagnosed DJD is related to the injury in service.  The examiner also indicated that aside from treatment at the time of the injury in service, the Veteran has not sought treatment for shoulder problems.  This is inconsistent with the record showing VA treatment for shoulder pain as well as the October 1978 VA examination showing bursitis.  Furthermore, with his opinion regarding rotator cuff tendonitis, the examiner does not appear to have considered the notation of rotator and adductor weakness in the June 1974 STRs.  Another examination to secure a medical opinion that reflects consideration of the full factual background is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding records of VA evaluations or treatment the Veteran has received for his right shoulder disability to the present.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist clarify the nature and likely etiology of his right shoulder disability.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran the consulting orthopedist should provide opinions that respond to the following:

 (a) Please identify, by medical diagnosis, each right shoulder disability found.

(b) What is the likely etiology of each right shoulder disability diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that it related to, or had its onset in, his service?  The examiner should specifically acknowledge  that the Veteran's reports that of ongoing pain in his right shoulder since the injury in service, that June 1974 STRs note rotator and adductor weakness, and that the an October 1978 VA examination found a diagnosis of bursitis.  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate de novo the claim seeking service connection for a right should disability.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


